Citation Nr: 1033094	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to April 18, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1966 to March 1968.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD and assigned 
an initial evaluation of 50 percent. 

In April 2007 the Veteran requested reconsideration of the May 
2006 rating decision, seeking a higher evaluation for his PTSD, 
and submitting additional evidence in support of his claim.  The 
RO treated the request as a claim for an increased rating and in 
a November 2007 rating decision granted a 100 percent evaluation 
effective April 18, 2007.  In December 2007 the Veteran requested 
reconsideration of the date of the increased evaluation to 100 
percent which the RO treated as a claim for an earlier effective 
date, in the June 2008 rating decision.   

The Veteran's April 2007 request for a higher initial evaluation 
is determined to be a notice of disagreement with the evaluation 
initially assigned as the Veteran has continuously pursued a 
higher initial evaluation for PTSD.   The issue has been 
recharacterized to comport with the Veteran's contentions and the 
findings herein. 

As the 100 percent evaluation was granted effective April 18, 
2007 it does not constitute a full grant of all benefits 
possible; therefore the issue concerning entitlement to a higher 
initial rating for PTSD prior to April 18, 2007 remains pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2010 a hearing was held before the undersigned Veterans 
Law Judge and the transcript is of record. 




FINDING OF FACT

The medical evidence establishes that the service-connected PTSD 
is manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent initial rating 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein concerning the 
claim for an initial evaluation in excess of 50 percent for PTSD 
prior to April 18, 2007, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is assigned when the veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned when the veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers)

Service connection for PTSD was initially granted in a May 2006 
rating decision with a 50 percent evaluation assigned.  A 
subsequent November 2007 rating decision increased the evaluation 
to 100 percent effective April 18, 2007.  The issue on appeal is 
the Veteran's disability picture prior to April 18, 2007.

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for the 
assignment of a 100 percent evaluation. 

Throughout the period on appeal the Veteran has reported 
distressing nightmares and significant insomnia.  He has had 
nightly nightmares, flashbacks, and intrusive thoughts.  The 
Veteran was irritable and argumentative.  He avoided talking 
about Viet Nam and anything that may remind him of Viet Nam.  He 
also avoided being around people.  He reported being chronically 
depressed with no motivation and poor concentration.  In 
September 2003 he reported being depressed and suicidal in the 
past and that he had put a loaded revolver in his mouth.  In 
January 2007 he acknowledged suicidal and homicidal ideation in 
thoughts only without plan or intent. 

Private evaluations were conducted in connection with his 
disability retirement claim.  The Veteran reported difficulties 
performing duties at work due to anxiety, difficulty relating to 
supervisors and difficulty concentrating.  In December 2002 a 
psychiatrist found that the Veteran's residual symptoms 
restricted his employability and his overall disability included 
difficulty concentrating and sticking to a task and persistent 
anxiety, concluding that the Veteran was permanently mentally 
incapacitated for performance of duty.  In September 2004 a 
private physician concluded that the Veteran had significant 
difficulty with concentration, ability to initiate and finish 
tasks in a timely and effective manner, and interacting 
effectively with others especially in a work setting. 

Compelling lay statements were also submitted.  In a March 2004 
letter the Veteran's wife stated he has severe anger and rage 
outbursts for no reason and that he used to tear up the house but 
sometimes she was able to talk him out of it.  He has recurrent 
violent nightmares which causes him to yell, scream, run and 
sometimes hit her while sleeping.  He has always had trouble 
falling and staying asleep.  She stated that he cannot take care 
of himself; that he cannot remember things; and he cannot 
concentrate on a task long enough to complete it, such as paying 
any of the bills.  He isolates himself anytime they have company 
by hiding in the bedroom.  He also becomes nervous and anxious 
and paces around the house. 

In an August 2006 letter the Veteran's then ex-wife reported that 
the Veteran's grooming was at issue when they were married as she 
had to pick out his clothes and lay them out for him to dress, 
and that she was constantly on his case about hygiene and 
appearance.  She reported that he had abnormal behavior which 
included leaving the house at 11 or 12 at night until 5 or 6 am 
as he couldn't sleep.  When he was at home he wouldn't let her 
out of his sight and would constantly call her to come to him.  
Anytime they had visitors he would get up and go to bed, even in 
the daytime.  He would become angry for no apparent reason and 
break things, throw things, hitting the walls and doors.  She 
reported that this abnormal behavior contributed to their 
marriage ending in divorce in May 2006. 

The Veteran's GAF score range of 45-55 also supports the criteria 
for a 100 percent evaluation.  GAF score between 41 and 50 are 
indicative of serious symptoms or any serious impairment in 
social and occupational functioning.  A GAF score between 51 and 
60 is indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.

The medical evidence shows that the Veteran has total 
occupational and social impairment.  While the Veteran does not 
have persistent delusions or hallucinations and is not in 
persistent danger of hurting himself or others; his overall 
disability picture more closely resembles total occupational 
impairment with severe difficulty in initiating and completing 
tasks, concentrating, and interacting with others.  

As such a 100 percent evaluation is warranted. 


ORDER

A 100 percent evaluation for PTSD is granted prior to April 18, 
2007, subject to the laws and regulations governing the award of 
monetary benefits. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


